W.J. McArthur, claiming he was injured while engaged as an employee in extrahazardous work, reported the accident to the department of labor and industries. Upon investigation, the supervisor of the department decided that the workman's condition was not the result of an injury within the meaning of the workmen's compensation act, and that there was no proof of an injury in the course of the employment. The claimant appealed to the joint board for a rehearing. A rehearing was had, which resulted in findings and an order sustaining the order of the supervisor. An appeal was taken to the superior court, which reversed the decision of the joint board of the department. The judgment of the superior court was affirmed on appeal to this court, the decision being reported in 168 Wn. 405,12 P.2d 418. The effect of the decision, so far as our present inquiry is concerned, was that McArthur was entitled to some relief.
Upon the case going back to the department, the supervisor, upon further consideration, entered an order giving relief to the claimant and closing the claim. The claimant, being dissatisfied with the allowance made, took an appeal to the joint board, where, upon a hearing had, the joint board entered findings and an order sustaining the order of the supervisor and deciding "that the action of the supervisor in closing the claim be sustained." The claimant then appealed to the superior court, where, upon stipulation of the parties, the cause was tried upon the certified records and files of the "department of labor and industries as filed in the superior court and cause, as provided by law." The superior court made and entered findings of fact and conclusions of law, upon which judgment was entered that the order of the joint board refusing to reopen the claim for further compensatory payments was *Page 702 
affirmed, and that claimant's petition be dismissed. The claimant has appealed.
The case is controlled by the facts. The decision of the supervisor of the department was against the appellant. The joint board of the department, upon a hearing wherein additional testimony was admitted, decided that the weight of the evidence was against the appellant. The superior court decided likewise. Our examination of the evidence and record satisfied us that it does not preponderate against those findings. The findings sustain and justify the judgment.
Affirmed.
HOLCOMB, MILLARD, MAIN, and BLAKE, JJ., concur.
 *Page 1